By order dated June 22, 2016, this Court directed the Clerk to schedule oral argument on whether to grant the application or take other action and ordered the parties to file supplemental briefs. On order of the Court, the plaintiff-appellee’s motion for reconsideration of this Court’s June 22, 2016 order is considered, and it is granted in part. We vacate our order of June 22, 2016. On reconsideration, the application for leave to appeal the October 13, 2015 judgment of the Court of Appeals is considered. The original transcript of proceedings on November 26, 2013, does not reflect any oath being administered to the jury in this case. An amended transcript of proceedings on November 26, 2013, indicates that an oath was, in fact, administered to the jury prior to the taking of testimony. Because this information was known to the Court of Appeals panel before its opinion was issued, but the opinion describes the transcript as not showing that a jury oath was administered, we remand this case to the same panel for further consideration of the defendant’s contention that the jury was not sworn and for an explanation why it failed to consider the amended transcript in concluding that no oath was administered. We do not retain jurisdiction.